Citation Nr: 0726060	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-29 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wound to the right axillary region, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1941 to April 
1942 (Philippine Commonwealth Army), from August 1945 to June 
1946 (Recognized Guerrillas and Regular Philippine Army), and 
from September 1946 to February 1949 (Special Philippine 
Scouts).

The 10 percent rating currently assigned for the veteran's 
residuals of a shell fragment wound to the right axilla has 
been in effect since December 11, 1953. 

This appeal to the Board of Veterans Appeals (the Board) is 
from action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Philippines in February 
2005.

During the course of the current appeal, the veteran has 
discussed the issues of entitlement to pension benefits, 
incompetency, and aid and attendance benefits.  These issues 
are not part of the current appeal.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge in September 2006; he did not appear for that hearing, 
and in other contexts, he has indicated that he is no longer 
able to get out of the house.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
assessment of the veteran's residuals of a shrapnel wound to 
the right axilla.

2.  The static right axilla scar is slightly adherent but is 
not unstable or painful, is not deep so as to cause 
limitation of motion, and is not in excess of 6 inches 
square.   

3.  The veteran has reported pain in his right shoulder area, 
but his limitation of function due to injury from his through 
and through injury to Muscle Group I is generally no more 
than mild.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right axilla have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102,  3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71, 4.71a, 4.73, 4.118, Diagnostic Code 7805-5301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

The veteran filed his claim for an increased evaluation in 
November 2004.  The VARO sent him a letter with regard to 
VCAA considerations and what was needed from him to support 
his claim in December 2004.  He was notified that VA would 
obtain pertinent data to include VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit more evidence, 
to include any in his possession.  The SOC, an SSOC in March 
2006, and letters have informed him of what action was being 
taken, what evidence was of record, and what was required and 
he has responded to those inquiries.

The Board finds that the content of the data provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Any VCAA notification defect with respect 
to timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  He was provided VA 
examination in January 2005.  He indicated in May 2006 that 
he had no other information or evidence to give VA to 
substantiate his claim.  

Any absence of information was harmless error, and to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Although he was not 
provided notice as to effective dates, his claim for an 
increased rating is herein denied, and the issue of an 
effective date is moot.  In addition, he has not alleged any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development on this 
issue, and doing so would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Parenthetically, the Board would note that the veteran was 
initially scheduled for another VA examination in early 2006.  
He was also scheduled for a hearing in September 2006 and 
failed to report.  However, communications were received on 
his behalf from his son to the effect that he is now 
bedridden and the son would not be able to transport his 
father to see even the fee-basis physician with whom the 
examination was scheduled.  Consequently, any further efforts 
to afford examination or hearing would be futile.


Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Pursuant to 38 C.F.R. § 4.118, a scar is rated according to 
location, type, and characteristics, and separate ratings may 
be assigned based upon appearance, healing, and/or impairment 
of function of the part affected.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrant a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrant a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrant a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrant a 40 percent 
evaluation. 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A 
deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).

Under DC 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion in an 
area or areas of 144 square inches (929 square centimeters) 
or greater warrant a 10 percent evaluation.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under DC 7803, superficial and unstable scars warrant a 10 
percent evaluation.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under DC 7804, superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
DC 7805.  

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45 (2006).

Muscle Group (MG) damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly. 
38 C.F.R. § 4.56 (2006).

As applicable to the claim, the provisions of 38 C.F.R. § 
4.55 (2006) are as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 3 muscle groups for the foot and leg (DC 5310 
through DC 5312) and 6 muscle groups for the pelvic girdle 
and thigh (DC 5313 through DC 5318).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25 (2006).  See 38 
C.F.R. § 4.55.

The provisions of 38 C.F.R. § 4.56 (2006), as applicable to 
the pending claim, are as follows:

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under DC 5301 through DC 5323, disabilities resulting 
from muscle injuries shall be classified as follows:

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in- 
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  See 38 C.F.R. § 4.56.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Under Diagnostic Code 5201 a 20 percent rating is warranted 
for arm motion which is limited at the shoulder level or when 
the arm is limited to 25 degrees from the side. 38 C.F.R. § 
4.71. 

Diagnostic Code 5301 addresses muscle injuries to Muscle 
Group I, intrinsic muscles of the shoulder girdle, to include 
the trapezius, levator scapulae, and serratus magnus. 38 
C.F.R. § 4.73, Diagnostic Code 5301.  These muscles control 
upward rotation of the scapula; elevation of the arm above 
shoulder level.  Under Diagnostic Code 5301, for a dominant 
arm, a 0 percent evaluation is assigned for slight 
disability, a 10 percent evaluation is assigned for a 
moderate disability; a 30 percent evaluation is assigned for 
a moderately severe disability; and a 40 percent evaluation 
is assigned for a severe disability.  

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

When determining the severity of musculoskeletal disabilities 
that are at least partly rated on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2006).

Factual Background and Analysis

Service medical records reflect sulfa and dressing treatment 
for the wound incurred in combat in 1945.  At separation, 
there was a keloid formation below the shoulder as a result 
of the shrapnel wound to the right rib area.  Chest was 
within normal limits including on X-rays.  

On VA examination in 1955, the veteran had complaints of pain 
in the right side of the thorax during physical exertion.  
The examiner described the injury as having involved a 
lacerating wound on the right axillary line level of the 7th 
rib measuring 2 inches by 1 inch, nontender and slightly 
adherent.  The muscle injury involving the latissimus dorsi 
and serratus anterior muscles was characterized as mild.  The 
cicatrix was healed.  There were no abnormalities on chest X-
ray including involving bone.

A private physician's evaluative statement is of record dated 
in 1989 showing that the veteran was post shrapnel wound in 
the chest, right lateral side; he also had severe peripheral 
neuropathy, generalized. 

On VA examination in 1990, the veteran was described as 
ambulating with a slow gait.  On examination, the old 
shrapnel wound scar measured 2 1/4 inches by 3/4 inches, was 
healed, nondepressed and slightly adherent along the right 
axillary line at the level of the 7th rib.  The examiner 
described it as static; there was no palpable deformity or 
tenderness and no limitation of motion of the right shoulder.

A statement from a private hospital dated in January 2005 
reported that the veteran had been hospitalized in December 
2004 for degenerative osteoarthritis, lumbosacral vertebrae, 
L-4/L-5 listhesis, and secondary neuropathy.

The veteran underwent a comprehensive fee basis examination 
for VA in January 2005.  On the scar examination, the veteran 
was said to have a scar on the right side, just below the 
armpit, measuring 3 inches more or less at its widest part 
and 1 inch in length.  There was no pain but there was 
adherence to the underlying tissue.  The skin was shiny but 
the scar was not unstable and was superficial (did not 
involve any underlying soft tissue damage).  The scar was not 
depressed.  There was no inflammation, edema or keloid 
formation.  The scar was a pinkish color with a shiny part in 
the middle of the scar.  There was no induration or 
inflexibility of the scar area and no limitation of motion of 
other functions due to the scar.  

On the musculoskeletal examination, the veteran reported 
having pain and numbness of the muscles most of the time, 
particularly during cold and rainy seasons.  He said he could 
not move without an attendant.  He had muscle and joint pains 
with limited motions during flare-ups on which he stayed in 
bed most of the time.  The shrapnel wound was said to have a 
back entry and front exit, 1 inch x 3 inches, without 
adhesions, tendon, bone, joint or nerve damage.  He had 
limited motion as the muscle group could not move the joint 
due to pain and easy fatigability with extremity weakness.  
The diagnosis was general debility, easy fatigability, 
numbness of the extremities, joint and muscle pains, with 
scar in the right axillary region.

From the outset, the Board would note that in the veteran's 
case, he has both longstanding and significant generalized 
multiple joint arthritic and neurological problems which are 
medically unrelated to his shrapnel wound and these clearly 
impact his functioning and mobility.  Service connection is 
not in effect for these.

In assessing the veteran's current residuals of the WWII-
incurred combat injury, the Board must address two 
components, namely the scar and the muscle damage.  He does 
not now and has never shown neurological or bony damage from 
the through and through missile which entered through the 
back and exited the front under his right armpit.  The scar 
is, as it has always been, slightly adherent, but does not 
impair the soft tissues or bones.  Otherwise, it is not 
painful, does not cause limitation of motion, and has 
virtually no other functional impact as might warrant 
compensation.

The determination as to the rating of muscles injuries, as 
indicated above, involves consideration of factors inclusive 
of the history of the veteran's injury as well as more recent 
objective manifestations.  The muscle injury in this case 
involves latissimus dorsi and serratus anterior muscles, 
Muscle Group I, the extrinsic muscles of the shoulder girdle, 
which in the aggregate, together control upward rotation of 
the scapula and elevation of the arm above shoulder level.  

The consistent clinical findings with regard to his injury is 
that the muscle damage is negligible, and certainly no more 
than mild.  Nonetheless, the veteran's initial 1945 shrapnel 
injury itself was through-and-through, and under the 
regulations cited above, the minimal compensation to be 
assigned for such an injury will be reflective of moderate 
impairment.  He has been assigned a rating at that 10 percent 
minimum level from the outset.

The next higher available evaluation from the current 10 
percent rating is a 20 percent rating for moderately severe 
disability.  See 38 C.F.R. § 4.73, DC 5301.  In this case, 
the evidence confirms none of the signs and symptoms of more 
than moderate involvement such as debridement, prolonged 
infection, sloughing of soft parts and intermuscular 
scarring.  Here, there is no specific evidence of these 
symptoms either during service or in the immediate aftermath.  
The Board notes that it is evident that the muscle debility 
and fatigability reported on the January 2005 VA examination 
refers to his general muscle condition and not to any 
specific muscle damage to his right shoulder.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for increased compensation for the veteran's residuals of 
right axilla shrapnel injury, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.



Further Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  There is no evidence of 
hospitalization for the shrapnel injury.  And while the 
veteran is now reported to be confined to bed and not 
working, the Board does not find that the evidence has shown 
that the veteran is unemployed or would have marked 
interference with employment due to his shrapnel injury. 
Therefore, an extraschedular rating is not warranted.


ORDER

An increased evaluation for residuals of shell fragment wound 
to the right axillary region, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


